Citation Nr: 1546416	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a chronic right thumb sprain and arthralgia with degenerative changes at the first carpometacarpal joint (a right thumb disability).  

2.  Entitlement to service connection for a gynecological disorder, to include endometriosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1975 to November 1979, and from March 1980 to August 1980.  The Veteran has additional service in the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for a right thumb disability and assigned an initial noncompensable disability rating, and denied service connection for endometriosis, venereal warts, and a miscarriage.  In the August 2009 Notice of Disagreement, the Veteran specifically expressed her disagreement with the initial disability rating assigned for a right thumb disability and the denial of service connection for endometriosis. 

In April 2012, the Veteran testified at a Board hearing before a Veterans Law Judge at the local RO.  In August 2014, the Veteran was informed that the Veterans Law Judge who had conducted the April 2012 Board hearing had retired, and the Veteran, therefore, had a right to request an additional Board hearing before a different Veterans Law Judge.  The Veteran responded, indicating that she wanted an additional Board hearing.  In August 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Copies of both hearing transcripts are associated with the claims file. 

In October 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran only initiated an appeal to the claim of service connection for endometriosis, her contentions during the appeal all relate to her reported symptoms of dysfunctional uterine bleeding.  Therefore, in consideration of Brokowski, the Board has recharacterized the claims as reflected on the title page.  

The Board notes, however, that the Veteran has contended during the appeal period that she suffers anemia as due to her dysfunctional uterine bleeding.  Service connection for anemia was denied by the RO in the same July 2009 rating decision that gave rise to this appeal; however, the Veteran did not initiate an appeal with respect to the claim of anemia.  As anemia is not strictly a gynecological symptom and the Veteran contends her anemia is secondary to her gynecological disorder, the Board does not consider her symptoms of anemia as part of the current appeal.  Moreover, as the decision below denies service connection for a gynecological disorder, the Board finds no reason to refer a claim of service connection for anemia as secondary to dysfunctional uterine bleeding at this time.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an initial compensable disability rating for a right thumb disability, the Veteran requested a withdrawal of this appeal.

2.  The Veteran had an in-service manifestation of dysfunctional uterine bleeding.  

3.  The Veteran has a current gynecological disorder manifested by uterine fibroids, cervical polyps, possible adenomyosis, and a history of dysfunctional uterine bleeding.  

4.  The Veteran's current gynecological disorder is not etiologically related to her active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial compensable disability rating for a right thumb disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a gynecological disorder are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2015).

During the August 2015 Board hearing, the Veteran requested to withdraw her appeal regarding the issue of entitlement to an initial compensable disability rating for a right thumb disability.  See Hearing Transcript p. 4.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed without prejudice.  

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

The RO provided notice to the Veteran in January 2009, prior to the initial adjudication of the claim in July 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for a gynecological disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from April 2009, August 2010, and June 2014, and the Veteran's statements, including her testimony at both the April 2012 and August 2015 Board hearings.  

The Veteran was afforded VA medical examinations in April 2009, August 2010, and June 2014 in connection with her claim of service connection for a gynecological disorder.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide an examination, it must ensure that the examination and opinion therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the October 2013 Remand, the Board found the April 2009 and August 2010 VA examinations inadequate and that they contained conflicting medical evidence and opinions.   In light of the conflicting opinions, the Board requested that the Veteran be afforded a new VA examination to determine the nature and likely etiology of the Veteran's claimed gynecological disorder and to attempt to resolve the conflict between the two earlier VA examinations.  The Board finds that the June 2014 VA examination is adequate with regard to the claim of service connection for a gynecological disorder.  The opinions expressed within the June 2014 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met, and that has been substantial compliance with the October 2013 remand directives for development of this issue.  38 C.F.R. § 3.159(c)(4); see Stegall, 11 Vet. App. 268.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, endometriosis and dysfunctional uterine bleeding are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply in this appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for a gynecological condition as she argues that her current gynecological disability was incurred during active service.  Specifically, the Veteran contends that she experienced episodes of uterine bleeding in service.  The Veteran further contends that she has continued to experienced recurrent episodes of uterine bleeding since service separation until she reached menopause, after which she has continued to experience residuals symptoms including anemia and pelvic pain.  

After a review of all the evidence of record, both lay and medical, the Board first finds that the Veteran had an in-service manifestation of dysfunctional uterine bleeding.  A June 1977 service gynecological consultation report indicates the Veteran reported a two-month history of daily uterine bleeding without cramping.  The service physician provided a likely diagnosis of dysfunctional uterine bleeding and noted an unknown etiology.  The Veteran was placed on a treatment regimen of oral contraceptive medication.  
 
The Board next finds that the weight of the evidence demonstrates that the Veteran has had a current gynecological disorder during the appeal period.  Following VA examination in April 2009, the VA examiner provided a diagnosis of dysfunctional uterine bleeding/menorrhagia, but found no evidence of, and was unable to confirm, a diagnosis of endometriosis.  Following VA examination in August 2010, the VA examiner indicated that the Veteran did not currently suffer from any gynecological disorder.  In light of the apparent conflict, in the October 2013 Remand, the Board requested the Veteran be afforded another VA examination, which took place in June 2014.  

Following the June 2014 VA examination, the VA examiner provided a diagnosis of history of dysfunctional uterine bleeding, now resolved.  The VA examiner indicated that the Veteran is post-menopausal, with her last menstrual period occurring in February 2010.  The VA examiner indicated that since the onset of menopause, the Veteran's symptoms of uterine bleeding had stopped.  The Veteran reported additional associated symptoms of infrequent right lower quadrant pain, occurring once every three months, and anemia.  In addition, the VA examiner noted that during the appeal period (since 2008) the Veteran has been diagnosed with uterine fibroids, endocervical polyps, ovarian cysts, and suspected focal adenomyosis.  

The June 2014 VA examiner indicated that the Veteran does not currently have any specific gynecological complaints and does not currently suffer from residuals of any gynecological disorder.  This is consistent with the findings of the August 2010 VA examiner who also documented no current gynecological disorder.  The VA examiner further explained that there was no conflict with respect to a current disability between the April 2009 and August 2010 VA examiners.  The June 2014 VA examiner explained that the Veteran's symptom of dysfunctional uterine bleeding, which was the diagnosis provided by the April 2009 VA examiner, stopped when the Veteran reached menopause in 2010, prior to the August 2010 VA examination.  Therefore, when the Veteran underwent VA examination in August 2010, the Veteran no longer had uterine bleeding, which lead to the August 2010 VA examiner's finding of no current diagnosis.  The June 2014 VA examiner explained that the prior VA examiners' opinion were, therefore, not in conflict, but represented a progression in the Veteran's condition.  

Regardless, the medical evidence of record demonstrates that the Veteran has had a gynecological disorder at some point during the appeal period.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The VA examination reports as well as VA and private medical records document the presence of a gynecological condition when the Veteran filed her claim.  Therefore, the current disability requirement of service connection has been met.  

After a careful review of all the evidence of record, both lay and medical, the Board, however, finds that the weight of the evidence is against an etiological connection between the Veteran's current gynecological disorder and her active service.  Evidence in favor of a finding of an etiological nexus is contained in the April 2009 VA examination report and the Veteran's lay statements.  Evidence against a finding of an etiological nexus is contained in the August 2010 and June 2014 VA examination reports.  

A January 1977 service treatment record reflects the Veteran reported a possible vaginal infection, including symptoms of itching, warts, and occasional bleeding.  A subsequent January 1977 service treatment record reflects that the Veteran reported symptoms of burning and vaginal discharge.  The service physician documented redness likely due to the genital wart medication, but noted no specific discharge.  

A June 1977 service gynecological consultation report indicates the Veteran reported a two-month history of daily uterine bleeding without cramping.  The service physician provided a likely diagnosis of dysfunctional uterine bleeding and noted an unknown etiology.  The Veteran was placed on a treatment regimen of oral contraceptive medication.  

A September 1978 service treatment record reflects that the Veteran reported not having her period for the preceding two months.  The service personnel suspected a possible pregnancy.  A subsequent September 1978 service treatment record reflects that the Veteran reported uterine bleeding, resulting in a spontaneous abortion (miscarriage).  A subsequent October 1978 service treatment record reflects that the Veteran reported some cramping, but no bleeding.  The service physician noted a normal pelvic examination.  

In November 1978, the Veteran completed a Report of Medical History form in which she denied that she had ever "been treated for a female disorder" or "had a change in menstrual pattern."

A July 1979 service treatment record indicates that the Veteran reported symptoms of lower abdominal pain, lower back pain, menstrual spotting, and increased urinary frequency.  The service physician provided a diagnosis of a urinary tract infection.  

In August 1982, while serving in the Air Force Reserve, the Veteran completed a Report of Medical History form in which she denied that she had ever "been treated for a female disorder" or "had a change in menstrual pattern."  The service physician noted that the Veteran reported symptoms of hay fever three years prior, exposure to tuberculosis in 1966, and certain medication allergies.  The service physician also noted that the Veteran denied any "other significant history."  The accompanying service examination report reflects a normal pelvic/vaginal examination.  

In January 1986, while serving in the Air Force Reserve, the Veteran completed a Report of Medical History form in which she denied that she had ever "been treated for a female disorder" or "had a change in menstrual pattern."  The service physician noted that the Veteran reported that she was currently having symptoms in her left knee, that she underwent left knee surgery in December 1984, has seasonal allergies, and was hospitalized for a bronchial attack for three days in 1983, but had not had a bronchial attack since November 1983.  The service physician also noted that the Veteran denied "all other significant medical history."  

A June 2000 private treatment record reflects the Veteran's history of abdominal pain of a few months' duration.  The private physician indicated that a recent diagnostic imaging study revealed an ovarian cyst.  The private physician indicated that the Veteran had no current complaints and that a gynecological examination was normal.  

An April 2005 private treatment record reflects that the Veteran reported a history of irregular menstrual bleeding.  The private physician also noted a history of pelvic pain and ruptured ovarian cysts.  The private physician noted a normal physical examination except for the presence of a small cervical polyp, and provided a diagnosis of irregular bleeding of questionable etiology.  

A March 2006 private treatment report reflects that the Veteran reported a history of heavy menstrual bleeding of at least one to two years' duration, along with associated cramping and anemia.  The Veteran reported that she had menarche (her first menstrual period) at age 12.  The Veteran further reported that her "succeeding periods were regular at monthly intervals, moderate flow of about six days duration until onset of problem" of her current complaints.  

An August 2007 VA treatment record reflects that the Veteran reported using oral contraceptive medications in her early twenties, resulting in lighter and regular menstrual period.  The Veteran also reported that her menstrual period became very heavy with clots and pain five years prior, with secondary anemia due to heavy bleeding.  The VA physician noted a normal gynecological examination with no abnormal discharge.  

An August 2008 VA treatment record reflects that the Veteran reported continued uterine bleeding, with heavy menstrual periods occurring every other month.  The Veteran also reported that she had been diagnosed with uterine fibroids and endometriosis, but did not have the records available for review by the VA physician.  The VA physician provided diagnoses of dysfunctional uterine bleeding secondary to fibroids and endometriosis, and anemia secondary to dysfunctional uterine bleeding.  

During the April 2009 VA examination, the Veteran reported dysmenorrhea, described as heavy menstrual bleeding, beginning during active service.  The Veteran reported initially being treated with oral contraceptive medications until her pregnancy that resulted in a miscarriage in 1978.  The Veteran reported receiving a diagnosis of endometriosis following the dilation and cutterage (D&C) procedure following the miscarriage, and again following a second miscarriage in 1986.  The Veteran reported being diagnosed with anemia as the result of her uterine bleeding in 1988; however, the VA examiner found no current anemia.  The Veteran also reported a hysteroscopy in 2005 confirmed diagnoses of endometriosis, uterine fibroid, and menorrhagia.  The Veteran reported current symptoms of cramping, heavy menstrual bleeding, and clots on a monthly basis, but with an irregular pattern.  Following examination, the VA examiner provided a diagnosis of dysfunctional uterine bleeding/menorrhagia, and opined that this was "a continuation of [a] condition treated while [serving on] active military."  The VA examiner also opined that there was no medical evidence in the record documenting a diagnosis of endometriosis or uterine fibroids.  

An August 2009 VA pelvic ultrasound report documented the presence of uterine fibroids, cervical cysts, and bilateral ovarian cysts.  The ultrasound report also documented a normal bladder and endometrium.  An August 2009 VA hysteroscopy report documented several small endometrial polyps that were benign in nature and were subsequently removed during the procedure.  

A January 2010 VA magnetic resonance imaging report documented a focal uterine adenomyosis, a uterine fibroid, and several cervical cysts, but noted no ovarian cysts.  

During the August 2010 VA examination, the Veteran reported a history of uterine bleeding as beginning in service, and reported chronic menstrual bleeding problems.  Following a review of the Veteran's service medical records and examination of the Veteran, the VA examiner indicated that the Veteran did not have a current gynecological diagnosis.  The VA examiner noted the Veteran's history of dysfunctional uterine bleeding, including the 1977 in-service diagnosis, and recent VA medical records, which reflect the Veteran's report of her current symptoms beginning around 2002.  However, the VA examiner opined that there was "inadequate objective evidence to show any chronic gynecological conditions between the time of service and what the [recent VA medical records note] as having begun about five years ago."  As a result, the VA examiner opined that it was "less likely than not that the recent, chronic gynecological condition either began during, or was caused by, . . . active duty service."  

During the April 2012 Board hearing, the Veteran testified that she began to experience uterine bleeding during service.  The Veteran further testified that she has continued to experience uterine bleeding since service separation, which had been diagnosed as endometriosis.  The Veteran indicated that she had been diagnosed as having endometriosis by both her private and VA physicians, and that these physicians have indicated that she likely had endometriosis beginning during her period of active service.  The Veteran also testified that she currently has residuals as a result of the endometriosis including pain, anemia, sterility, and uterine fibroids.  Finally, the Veteran testified that she was currently going through menopause and no longer experienced dysfunctional uterine bleeding.  

In a December 2013 statement, the Veteran indicated that she began to experience abnormal bleeding while in the service, but her service physicians did not have the requisite equipment to appropriately diagnose her.  The Veteran also indicated that she has continued to experience abnormal bleeding in the thirty years since service separation.  

During the June 2014 VA examination, the Veteran reported a history of uterine bleeding as beginning in service, and reported recurrent dysfunctional menstrual bleeding continuing following service separation until she reached menopause in 2010.  Following a review of the Veteran's service medical records and examination of the Veteran, the VA examiner provided a diagnosis of a history of dysfunctional uterine bleeding, now resolved.  The VA examiner indicated the 1977 complaints of menorrhagia and 1978 miscarriage were the only medical evidence of gynecological complaints contained in the Veteran's service medical records.  The VA examiner indicated that private treatment records dated between 2000 and 2006 noted vague pelvic pain and irregular bleeding.  The VA examiner noted recent private and VA medical records that document cervical polyps, ovarian cysts, uterine fibroids, and a suspected focal adenomyosis.  The VA examiner indicated that none of the diagnostic procedures or studies performed "have supported a diagnosis of endometriosis, nor do any of the veteran's treatment records include a physician-rendered diagnosis of endometriosis."  The VA examiner also noted that the Veteran underwent several hysteroscopies and D&C procedures with benign findings.  In conclusion, the VA examiner opined that the Veteran's "recent history of dysfunctional uterine bleeding, now resolved, [status post] menopause, was less likely than not related to her military service."  As rationale, the VA examiner explained that the Veteran's history of dysfunctional uterine bleeding likely had a multifactorial etiology, including as due to uterine fibroids, endometrial and endocervical polyps, and a possible adenomyosis.  In addition, the medical evidence of record "shows on a single transient episode of menorrhagia in-service in 1977 which one would reasonably assume resolved given the lack of evidence of continued menstrual disturbance."  In support of his opinion, the VA examiner identified the Veteran's own reports of medical history completed in 1978, 1982, and 1986 noting no gynecological symptoms, and a lack of "explicit documentation of irregular bleeding" until April 2005.  

During the August 2015 Board hearing, the Veteran testified that she began to experience periods of heavy menstrual bleeding during service.  Specifically, she noted two separate three-month periods of heavy menstrual bleeding in 1977 and 1978.  The Veteran further testified that she continued to experience recurrent episodes of dysfunctional uterine bleeding following service separation until she began menopause around May 2010.  The Veteran indicated that she sought treatment from VA physicians in 2007, at which point, she was diagnosed with various gynecological disorders, including uterine fibroids, polyps, ovarian cysts, and adenomyosis.  

After a thorough review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's current gynecological disorder is not related to active service.  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by the August 2010 and June 2014 VA examiners are more probative than that provided by the April 2009 VA examiner.  

The April 2009 VA examiner's opinion appears to provide positive support for the Veteran's disability claim; however, the Board finds the rationale behind this opinion to be insufficient.  Notably, the conclusory opinion that the Veteran's current dysfunctional uterine bleeding was a continuation of her in-service symptoms provided no rationale or basis for the purported medical opinion; as such, this opinion is afforded little probative value.  See Miller, 11 Vet. App. at 348.  

In contrast, the August 2010 and June 2014 VA examiners' opinions were supported by a rationale.  While the August 2010 VA determined that the Veteran did not demonstrate a current gynecological disability, a fact that the Board, in October 2013, found to be in conflict with the April 2009 VA examiner; however, the June 2014 VA examiner explained that the August 2010's finding actually indicated a progression of the Veteran's symptoms as she transitioned through menopause.  Both VA examiners thoroughly reviewed medical records and noted no objective evidence of symptoms until many years following service separation.  The June 2014 VA examiner provided a thorough rationale for his opinion discussing a likely multifactorial etiology of the Veteran's recent symptomology, concluding that the Veteran's in-service manifestation of dysfunctional uterine bleeding was likely a single incident that resolved without continued menstrual disturbance.  In short, the Board finds that the August 2010 and June 2014 VA examiners' medical opinions, taken together, are based on a more comprehensive review of the Veteran's medical history and current complaints.  As such, the August 2010 and June 2014 VA examiners' opinions are more probative than the opinion provided by the April 2010 VA examiner.  

The Board acknowledges the Veteran's statements in which she contends she has experienced recurrent episodes of dysfunctional uterine bleeding since service separation.  However, her recent statement of recurrent symptoms since service separation are inconsistent with more contemporaneous statements of record that reflect regular menstrual periods until many years following service separation.  See e.g., March 2006 Private Treatment Record; August 2007 VA Treatment Record.  Furthermore, insomuch as the Veteran has attempted to establish a nexus through her own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of her current gynecological disorder due the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The June 2014 VA examiner specifically referred to the medical complexity of this case in the discussion of the multifactorial nature of the etiology of the Veteran's recent history of dysfunctional uterine bleeding, including as due to uterine fibroids, endometrial and endocervical polyps, and a possible adenomyosis.  Moreover, while the Veteran has repetitively asserted that she has been diagnosed as having endometriosis, three VA examiners have thoroughly review the Veteran's service medical records as well as her private and VA medical records, but have been unable to confirm a diagnosis of endometriosis or note a physician-rendered diagnosis of endometriosis.  Accordingly, with respect to establishing a nexus to service, the Board finds the Veteran's lay statements to be outweighed by the August 2010 and June 2014 VA examiners' opinions that provide competent, credible, and probative evidence consistent with the other evidence of record.  Absent competent, credible, and probative evidence of a nexus between the current gynecological disorder and the Veteran's service, the Board finds that the Veteran's current gynecological disorder is not directly related to service.
	
Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and her current gynecological disorder.  The August 2010 and June 2014 VA examinations and opinions therein are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records and subsequent post-service medical records, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between the Veteran's current gynecological disorder and her active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a gynecological disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for a gynecological disorder, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The appeal of entitlement to an initial compensable disability rating for a right thumb disability is dismissed.  

Service connection for a gynecological disorder, to include endometriosis, is denied.  


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


